Territory of Michigan ss in the supreme court of the territory of THE TERM OF SEPTEMBER, IN THE YEAR OF OUR LORD ONE THOUSAND EIGHT HUNDRED & TWENTY ONE




Asa S Fox vs Luc Jollette

Action originally instituted before Thos Rowland a Justice of the peace in & for the County of Wayne in Oct. 1819, demand $40 for 16 Cords of Wood 2.50 a Cord.
And the said Luc Jollette, by George'McDougall his Attorney, comes and defends the wrong and injury,'when &c and as to all the said several supposed promises & undertakings in the said Declaration mentioned except as to the Sum of Two Dollars and fifty Cents parcel of the said several *616Sums of Money, in the said de'claration mentioned, says that he did not undertake or promise in manner and form as the said Asa B Fox hath above thereof complained against him and of this he puts himself upon the Country &c & the Plaintiff likewise And as to the said sum of One hundred Dollars — parcel of the said several sums of money in the said Declaration mentioned, the said Luc Jolette says that the said Asa S Fox ought not to have, or maintain his aforesaid action thereof against him to recover any more or greater damages than the said sum of two Dollars and fifty cents &c in this behalf, because he says that after the making of the said several promises and undertakings in the said Declaration mentioned as to the said sum of Two Dollars and fifty cents parcel &c and before the commencement of this Suit before Thomas Rowland Esquire to wit on the thirtieth day of September in the year of our Lord one thousand eight hundred and nineteen at Detroit in the County of Wayne and territory aforesaid he the said Luc Jolette was ready and willing, and then and there tendered and offered to pay, to the said Asa S Fox the said sum of two Dollars and fifty cents parcel &c, to receive which of the said Luc Jolette, he the said Asa S Fox then and there wholly refused, And the said Luc Jolette in fact further saith that he the said Luc Jolette hath always from the time of the making of the said several promises and undertakings in the said Declaration mentioned as to the said sum of two Dollars and fifty cents parcel &°, hitherto at &c aforesaid been ready to pay, and still is there ready to pay to the said Asa S Fox the said sum of two Dollars and fifty cents parcel &c and he now brings the same into Court here ready to be paid to the said Asa S Fox if he will accept the same, And this he the said Luc Jolette is ready to verify, wherefore he prays Judgment if the said Asa S Fox ought to have or mantain his aforesaid action against him to recover any more or greater damages than the said sum of two Dollars and fifty cents parcel &c in this behalf &c. And this he the said Luc Jolette is ready to verify wherefore he prays Judgment if the said Asa S Fox ought to have or mantain his aforesaid action thereof against him &c Geo M°Dougall
Atty for L Jolett

To the Honorable Augustus B Woodward

The petition of William G Taylor humbly Represents That Enoch Fifield & Ester Frary administratrix of the Estate of David Frary Deceased, did at the last September Term of the Supreme Court of the Territory of Michigan recover Judgment against your Petitioner Wolcott Lawrance Lowrin Marsh & Heman Brown Jr. for the Sum of thirteen Hundred Dollars — your petitioner not having appeared to answer said Action supposing the *617same was discontinued — and your petitioner alledged that the said action was originally brought in the Name of Enoch Fifield, & David Frary, and that the said Esther Frary administratrix of the said David, has been made a party Plaintiff to said Suit contrary to Law as your petitioner humbly apprehends & is advised and the Judgment found is in the Name Jointly with the said Fifield and your petitioner further represents that the declaration in said action was filed more than twelve months after the commencement thereof without the leave of the Court aforesaid being obtained for that purpose as your petitioner is informed •—■ when in fact it ought to have been filed at a much earlier period or the said writ be discontinued and your petitioner further states the Judgment in fact ought to have been in favour of your petitioner — when in fact is against him and that there are many errors in fact and Law in obtaining the Judgment aforesd and your petitioner prays an allowance of a writ of Error Coram nobis — to retify the Error aforesaid that Justice may be done in the premises as your petitioner in duty Bound will pray
Sept 10th 1823 W G Taylor

[In the handwriting of William G. Taylor]